Case 13-01808        Doc 53     Filed 12/31/18     Entered 12/31/18 16:59:31          Desc         Page 1
                                                  of 3




                           UNITED STATES BANKRUPTCY COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                   EASTERN DIVISION

In re:                                                      Case No. 13 B 01808
         Reginald F Hill

                    Debtor(s)


         CHAPTER 13 STANDING TRUSTEE’S FINAL REPORT AND ACCOUNT

        Marilyn O. Marshall, chapter 13 trustee, submits the following Final Report and Account
of the administration of the estate pursuant to 11 U.S.C. § 1302(b)(1). The trustee declares as
follows:

         1) The case was filed on 01/17/2013.

         2) The plan was confirmed on 07/01/2013.

       3) The plan was modified by order after confirmation pursuant to 11 U.S.C. § 1329 on
07/01/2013, 06/01/2017.

       4) The trustee filed action to remedy default by the debtor in performance under the plan
on 03/27/2017.

         5) The case was Completed on 01/31/2018.

         6) Number of months from filing to last payment: 60.

         7) Number of months case was pending: 71.

         8) Total value of assets abandoned by court order: NA .

         9) Total value of assets exempted: NA .

         10) Amount of unsecured claims discharged without payment: $951.00.

         11) All checks distributed by the trustee relating to this case have cleared the bank .




UST Form 101-13-FR-S (9/1/2009)
Case 13-01808             Doc 53         Filed 12/31/18    Entered 12/31/18 16:59:31                Desc         Page 2
                                                          of 3



 Receipts:

           Total paid by or on behalf of the debtor                   $42,271.74
           Less amount refunded to debtor                              $5,543.27

 NET RECEIPTS:                                                                                          $36,728.47


 Expenses of Administration:

     Attorney’s Fees Paid Through the Plan                                        $3,525.00
     Court Costs                                                                      $0.00
     Trustee Expenses & Compensation                                              $1,399.72
     Other                                                                            $0.00
 TOTAL EXPENSES OF ADMINISTRATION:                                                                        $4,924.72

 Attorney fees paid and disclosed by debtor:                         $350.00


 Scheduled Creditors:
 Creditor                                              Claim         Claim            Claim       Principal       Int.
 Name                                        Class   Scheduled      Asserted         Allowed        Paid         Paid
 American Collection Corp                Unsecured         483.00           NA              NA            0.00        0.00
 American Collection Corp                Secured             0.00           NA              NA            0.00        0.00
 Asset Acceptance                        Unsecured           0.00        647.13          647.13        647.13         0.00
 Capital One Auto Finance                Secured       21,944.00     24,552.40        21,944.00     21,944.00    1,629.96
 Capital One Auto Finance                Unsecured            NA           0.00        2,608.40      2,608.40         0.00
 Capital One Bank USA NA                 Unsecured           2.00           NA              NA            0.00        0.00
 City of Chicago Department of Revenue   Unsecured      1,000.00         610.00          610.00        610.00         0.00
 Commonwealth Edison Company             Unsecured      1,000.00         632.82          632.82        632.82         0.00
 Credit Management Lp                    Unsecured         314.00           NA              NA            0.00        0.00
 Illinois Dept of Revenue 0414           Priority       1,000.00       1,091.00        1,091.00      1,091.00         0.00
 Illinois Dept of Revenue 0414           Unsecured           0.00        110.54          110.54        110.54         0.00
 Internal Revenue Service                Unsecured           0.00        728.37          728.37        728.37         0.00
 Internal Revenue Service                Priority       1,100.00           0.00            0.00           0.00        0.00
 MCSI                                    Unsecured      1,100.00       1,100.00        1,100.00      1,100.00         0.00
 Peoples Energy Corp                     Unsecured      1,000.00         495.30          495.30        495.30         0.00
 Resurgent Capital Services              Unsecured            NA         206.23          206.23        206.23         0.00
 Tammara Hill                            Priority            0.00           NA              NA            0.00        0.00
 Trust Rec Sv                            Unsecured         152.00           NA              NA            0.00        0.00




UST Form 101-13-FR-S (9/1/2009)
Case 13-01808        Doc 53      Filed 12/31/18     Entered 12/31/18 16:59:31             Desc      Page 3
                                                   of 3



 Summary of Disbursements to Creditors:
                                                              Claim           Principal            Interest
                                                            Allowed               Paid                Paid
 Secured Payments:
       Mortgage Ongoing                                       $0.00              $0.00               $0.00
       Mortgage Arrearage                                     $0.00              $0.00               $0.00
       Debt Secured by Vehicle                           $21,944.00         $21,944.00           $1,629.96
       All Other Secured                                      $0.00              $0.00               $0.00
 TOTAL SECURED:                                          $21,944.00         $21,944.00           $1,629.96

 Priority Unsecured Payments:
        Domestic Support Arrearage                            $0.00              $0.00              $0.00
        Domestic Support Ongoing                              $0.00              $0.00              $0.00
        All Other Priority                                $1,091.00          $1,091.00              $0.00
 TOTAL PRIORITY:                                          $1,091.00          $1,091.00              $0.00

 GENERAL UNSECURED PAYMENTS:                              $7,138.79          $7,138.79              $0.00


 Disbursements:

         Expenses of Administration                             $4,924.72
         Disbursements to Creditors                            $31,803.75

 TOTAL DISBURSEMENTS :                                                                     $36,728.47


        12) The trustee certifies that, pursuant to Federal Rule of Bankruptcy Procedure 5009,
the estate has been fully administered, the foregoing summary is true and complete, and all
administrative matters for which the trustee is responsible have been completed . The trustee
requests a final decree be entered that discharges the trustee and grants such other relief as may
be just and proper.

Dated: 12/31/2018                             By:/s/ Marilyn O. Marshall
                                                                     Trustee

STATEMENT: This Unified Form is associated with an open bankruptcy case, therefore, Paperwork Reduction
Act exemption 5 C.F.R. § 1320.4(a)(2) applies.




UST Form 101-13-FR-S (9/1/2009)
